Citation Nr: 0432401	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  96-35 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an extended period of eligibility in which 
to receive Chapter 31 vocational rehabilitation training 
because of medical infeasibility.

2. Entitlement to an extended period of eligibility in which 
to receive Chapter 31 vocational rehabilitation training 
because of a serious employment handicap.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to April 1976, and from August 1976 to November 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from determinations by the St. Petersburg Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In an 
October 1997 decision, the Board found that the veteran was 
basically eligible to receive Chapter 31 vocational 
rehabilitation training during the 12-year period beginning 
on October 21, 1982, and ending on October 22, 1994.  The 
issues set forth on the cover page were remanded for 
additional development of the evidence and due process 
considerations.  In a January 2003 remand, the Board again 
remanded the issue of entitlement to an extended period of 
eligibility in which to receive Chapter 31 vocational 
rehabilitation training based on medical infeasibility.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its January 2003 remand, the Board noted that the issue of 
medical infeasibility was one properly considered by the 
adjudication staff at the RO, while the issue of serious 
employment handicap was properly considered by the vocational 
rehabilitation staff there.  The Board observed that in 
November 1998, the vocational rehabilitation staff had 
reviewed the serious employment handicap issue and confirmed 
and continued a previous denial of that matter.  The veteran 
was notified of the decision in an October 1998 Supplemental 
Statement of the Case, but he did not respond.  The veteran's 
claims folder was then apparently misfiled and was not 
located until October 2002, at which time it was forwarded to 
the Board. 

In its January 2003 remand, the Board also noted that the 
adjudication staff at the RO had not yet considered the issue 
of whether or not it was medically infeasible for the veteran 
to initiate or continue participation in a Chapter 31 
training program for a period of 30 days or more at any time 
prior to October 22, 1994.  The serious employment handicap 
issue was inextricably intertwined with that of an extension 
due to medical infeasibility and therefore had to be deferred 
until the medical infeasibility issue was fully considered.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the January 2003 remand requested that the RO 
review all of the relevant evidence and determine whether or 
not it was medically infeasible for the veteran to initiate 
or continue participation in a Chapter 31 training program 
for a period of 30 days or more at any time prior to October 
22, 1994.  However, a review of a February 2004 supplemental 
statement of the case (SSOC) indicates that the RO addressed 
the issue of a serious employment handicap, not medical 
infeasibility.

The Board again emphasizes that the Court of Appeals for 
Veterans Claims (Court) has held that "a remand by ... the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  We 
hold further that a remand by ... the Board imposes upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED for the following action: 

The RO should review all of the relevant 
evidence (including the February 1995 
hearing transcript and the medical 
evidence introduced at the hearing) and 
determine whether or not it was medically 
infeasible for the veteran to initiate or 
continue participation in a Chapter 31 
training program for a period of 30 days 
or more at any time prior to October 22, 
1994.  The written record of this 
determination should include an 
explanation of the reasons and bases 
underlying the decision, including a 
complete discussion and evaluation of all 
relevant evidence.  Any medical 
conclusions reached by the RO must be 
supported by independent medical evidence 
from VA or private medical sources.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




